Citation Nr: 1423911	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for a "back condition, 4th and 5th vertebra, with arthritis."

In March 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a back disability due to his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A back disability was not caused by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a back disability due to his service, or as secondary to service-connected disability.  During his hearing, held Marh 4th, 2014, the Veteran testified that he had been told that he had arthritis during service, in 1980.  He further testified that he has had ongoing back symptoms since his service.  

The Board notes that it was agreed that the record would be held open for 60 days in order to allow the Veteran time to obtain a favorable opinion from a private physician who had related his back disability to his service.  However, there is no record that any such evidence was ever submitted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for bilateral foot disabilities, tinnitus, and bilateral hearing loss.

The Veteran's service treatment reports show that in June 1978, the Veteran was treated for LBP (low back pain) of unknown origin.  On examination, there was a slight muscle spasm at the LLB (left lower back).  The assessment was strained lower back muscle caused by getting out of shape after 30-day leave and then resuming strenuous training.  

In October 1983, the Veteran was treated for a two-day history of back pain.  He reported that he worked in the "arms room" lifting weapons.  On examination, the back appeared symmetrical, with no referred pain.  The assessment was muscle strain.  The Veteran's separation examination report, dated in February 1984, shows that his spine was clinically evaluated as normal.  An associated "report of medical history" shows that the Veteran indicated that he had a history of recurrent back pain.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1985 and 2013.  The VA reports show that in December 1997, the Veteran reported a one-year history (1996) of low back pain.  

As noted above, the Veteran served on active duty from March 1977 to August 1984.  The Veteran's statement at this time provides highly probative factual evidence against his own claim.   

In October 2001, the Veteran sought treatment for complaints of a three-week history of back pain (again providing factual evidence against his own claim that he has had a back problem contentiously since service).  He denied injury or trauma, and stated that he awoke with pain in different areas.  The assessment was musculoskeletal pain/spasm.  

A November 2002 report shows that the Veteran indicated that he had been a truck driver following separation from service.

A July 2006 VA progress note shows that an X-ray of the lumbar spine revealed marginal lipping  of the lower thoracic and lumbar vertebral bodies, and a transitional L-5 vertebra, with no joint narrowing or evidence of trauma.  The soft tissues were normal.  The impression was that there was no significant lumbar abnormality.  

VA progress notes show ongoing treatment for complaints of back pain beginning in January 2007, at which time the Veteran denied a history of injury or fall, providing more evidence against this claim.  The assessment was low back pain.  

In March 2007, the Veteran reported a history of back pain since falling off of a vehicle during service.  A May 2007 report shows that the Veteran reported "having been thrown around" in an APC (armored personnel carrier) several times while in the military, with chronic low back pain since his service (conflicting with some of his prior statements).  The assessment noted low back and lower extremity pain secondary to degenerative disc disease and facet DJD (degenerative joint disease).  

A March 2008 VA MRI (magnetic resonance imaging) study was noted to show a broad-based disc protrusion at L4-5 producing mild impression of the thecal sac.  

VA reports show that in March and April of 2009, the Veteran underwent a L4-L5 discectomy, followed by a revision.  Thereafter, VA progress notes show that the Veteran received a number of treatments for back pain.  

A VA examination report, dated in June 2009, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he did not have any direct injuries to his back during service, although he was treated for back spasms in June 1978, and he was treated for a lifting injury in 1983.  The Veteran reported a history of "on and off" back pain over the years, with back pain beginning in 2007 after he got out of the shower, and two surgeries in 2009.  The diagnoses were postoperative laminectomy with residuals which include decreased range of motion, and degenerative disc disease with arthritis.  The examiner concluded that it was less likely than not that the Veteran's current back problems were related to the military, and that they were more likely than not related to normal age progression.  The examiner explained that the Veteran was treated for back symptoms twice during service, but that he had no direct injury to the back.

A private treatment report from Resurgens Health Care, dated in August 2000, shows that the Veteran reported that he had been a forklift driver for eight years, until September 1999, but that he was currently unemployed.  

The Veteran has asserted that he has had ongoing back pain since his service.  However, VA reports show that in December 1997, the Veteran reported only having a one-year history of low back pain, and in October 2001, he reported having only a three-week history of back pain.  He denied a history of injury or trauma to his back in October 2001 and January 2007 (VA progress notes), and in June 2009 (VA examination report).  However, in a March 2007 VA progress note, he reported a history of back pain since falling off of a vehicle during service.  See also May 2007 VA progress note (showing that the Veteran reported "having been thrown around" in an armored personnel carrier several times while in the military).  His reported medical histories are therefore significantly inconsistent.  He is also shown to have a long history of alcohol and substance abuse, with use of cocaine noted as recently as January 2011.  Finally, he has reported that he has an outstanding warrant that prohibits his receipt of certain government benefits, and that he is on probation for receiving stolen goods.  See VA progress notes, dated in July 2009 and January 2010.  While this is not a basis to deny the claim, given all of the above, while the Board understands the Veterans concerns, the Board finds the Veteran is not always an accurate historian of his disabilities and his statements regarding them have limited probative weight.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In this case, it is important for the Veteran to understand that his own prior statements provide, in many cases, evidence against his current recollections, and have been given greater probative weight than his current recollections.  

The Board finds that the claim must be denied.  The Veteran was treated for back symptoms in June 1978, and over five years later, in October 1983.  In both cases, there were no findings of spine pathology.  The Veteran's February 1984 separation examination report shows that his spine was clinically evaluated as normal.  Therefore, notwithstanding the indication of a history of recurrent back pain in the February 1984 report of medical history, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b). 

The earliest post-service medical evidence of a back disability is dated in December 1997.  This evidence is dated about 13 years after separation from active duty service.  This period of time is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  The Veteran did not report a history of back symptoms prior to his first treatment for back symptoms in 1997.  See e.g., VA progress notes, dated in January 1999 and July 2000.  Buczynski, 24 Vet. App. at 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Veteran has been found not to be credible, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  Furthermore, the Veteran is shown to have a post-service employment history that includes manual labor, i.e., truck and forklift driving.  There is no competent opinion in support of the claim on either a direct or secondary basis; the only competent opinion of record is found in the June 2009 VA examination report, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's medical records, and the opinion is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Finally, there is no evidence to show that arthritis of the back was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection is not warranted on any basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to arthritis, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating the claimed disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  In this regard, the Board has considered the possibility of secondary service connection.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

The June 2009 VA examiner's rationale addressed causation as to the claim on a direct basis, but it did not address the possibility of causation or aggravation of a currently non-service-connected condition by a service-connected condition.  However, such an opinion is not required, as the evidence is adequate to make a decision on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Briefly stated, the examiner clearly stated that the Veteran's condition was related to normal age progression.  A May 2013 VA foot disability benefits questionnaire shows that apart from the Veteran's foot conditions, there were no other pertinent physician findings, complications, conditions, signs and/or symptoms.  The Board further points out that there is no competent and probative evidence associating the claimed disability with a service-connected disability.  Therefore, no additional development is warranted.  Id. 

In March 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2014 hearing, the VLJ identified the issue on appeal.  Also, information was solicited regarding the etiology of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim, however, the record was held open for 60 days to allow him to obtain and submit and etiological opinion.  There is no record to show that such evidence was ever submitted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


